DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/08/2020 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 18, the limitation as a whole refers to the intended use language in the preamble of claim 1.  Therefore, it is unclear if it is intended to be read as intended use or as part of the control valve assembly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-13, 17 are rejected, as far as they are definite, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Haley (US 4170245).
Haley discloses a control valve assembly (10, fig. 3) for controlling a process fluid flow of a process engineering plant, such as a power plant, a chemical plant, a food-processing plant or the like, comprising: at least one fine-adjustment poppet valve (50) with a fine adjustment drive (52) configured to continuously finely adjust a fine 
wherein the fine-adjustment drive (52) of the at least one fine-adjustment poppet valve and/or the discrete actuator of the at least one open/close poppet valve are arranged within a process fluid-carrying section of the housing of the control valve assembly (52 are arranged within the interior section of 12, the interior of 12 is where the fluid carrying occurs); and the housing is a pipe (12) with an input-side (side with 14) and/or an output-side (side with 16) mounting flange (flanges shown in figs. 1-5);
wherein the flow areas have a different width (Each of the valves (50) can be used both as a fine adjustment poppet valve and as an open/closed poppet valve, page 2, line 42 to page 3, line 19) therefore, the flow area of a wider width can be interpreted as a fine adjustment poppet valve and would be wider than an open/closed poppet valve;
wherein the control valve assembly comprises numerous valves (Each of the valves (50) can be used both as a fine adjustment poppet valve and as an open/closed 
wherein the valves of the control valve assembly are configured to close without power (forced closed by spring 58);
wherein the control valve assembly comprises proportional solenoids (col. 2, ll. 42-57);
wherein the discrete actuator (52) of the at least one open/close poppet valve comprises an electrical switching actuator (solenoid) defining at least one stable position corresponding to the open position and/or the closed position of the open/close poppet valve,
wherein the control electronics of the control valve arrangement are capable of providing a smooth and/or step-free overall throughflow characteristic curve (see page 2, line 42 to page 3, line 19);
wherein the fine adjustment valve flow area is at least partially defined by an opening aperture and/or an opening cross-section (widths of slots 22-42); and 
wherein the plant is capable of being a power plant, chemical plant, or food processing plant.
Haley similarly discloses a method for actuating the control valve arrangement (10) which is connected in parallel, the control valve arrangement comprises at least one fine adjustment poppet valve (50) with an analog throughflow characteristic curve and at least one open/closed poppet valve (50) with a digital throughflow characteristic curve, wherein the actuation of the at least one fine adjustment poppet valve (50) and of the at least one open/closed poppet valve (50) are matched to one another in such a 
wherein the activation of the at least one fine-adjustment poppet valve comprises a continuous opening of the fine-adjustment poppet valve from an initially closed fine-adjustment valve flow area to a dilated, wide fine-adjustment valve flow area (page 2, line 42 to page 3, line 19);
comprising switching, during which the open/close poppet valve is moved from the closed position into the open position and during which the fine-adjustment valve flow area of the fine-adjustment poppet valve switches from the dilated, wide fine-adjustment valve flow area to the closed fine-adjustment valve flow area. (continuous opening and/or sudden switching, page 2, line 42 to page 3, line 19); and
a non-transitory computer-readable storage medium with an executable program stored thereon (in CPU 66; processing chip, claim 3), wherein, when executed, the program instructs a processor to perform the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Haley (US 4170245) in view of Ernyei et al. (US 3502105).
Haley discloses the invention as essentially claimed, except for wherein the fine-adjustment drive and/or the actuator are arranged within the housing such that the fine-adjustment drive and/or the adjustment actuator are passed by process fluid flow, over their entire respective circumference, in a direction of a respective stroke longitudinal axis along a respective longitudinal extension, a main flow direction of the process fluid in the process fluid-carrying section, corresponds to a travel longitudinal axis of the at least one fine-adjustment poppet valve and/or the at least one open/close poppet valve; or wherein the at least one fine-adjustment poppet valve and/or the at least one open/close poppet valve is pressure-relieved, wherein a plunger, of the fine adjustment valve or the open/close poppet valve includes a through passage extending in the travel longitudinal axis thereof.
Ernyei et al. teach a related solenoid valve assembly (figs. 2-3) wherein solenoid actuators (1) are arranged within a housing (40) such that the solenoids are passed by process fluid flow (from 46 to 48), over their entire respective circumference, in a direction of a respective stroke longitudinal axis along a respective longitudinal extension, a main flow direction of the process fluid in the process fluid-carrying section corresponds to a travel longitudinal axis of the valves (as seen in figs. 1-4), for the purpose of providing an alternate housing orientation, a valve assembly having a reliable and sturdy construction (col. 2, ll. 18-25); and the capability of balancing 
It would have been obvious to one having ordinary skill in the art to modify the invention of Haley, such that the fine-adjustment drive and/or the actuator are arranged within the housing such that the fine-adjustment drive and/or the adjustment actuator are passed by process fluid flow, over their entire respective circumference, in a direction of a respective stroke longitudinal axis along a respective longitudinal extension, a main flow direction of the process fluid in the process fluid-carrying section, corresponds to a travel longitudinal axis of the at least one fine-adjustment poppet valve and/or the at least one open/close poppet valve; or wherein the at least one fine-adjustment poppet valve and/or the at least one open/close poppet valve is pressure-relieved, wherein a plunger, of the fine adjustment valve or the open/close poppet valve includes a through passage extending in the travel longitudinal axis thereof, as taught by Ernyei et al., for the purpose of providing an alternate housing orientation, a valve assembly having a reliable and sturdy construction; and the capability of balancing the core in such a way to reduce the energizing current of each valve.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haley (US 4170245) in view of Brachert (US 6634277).
Haley discloses the invention as essentially claimed, except for wherein an actuating current and/or actuating voltage to switch between the open and closed positions is greater than a holding current and/or holding voltage required to maintain the open or closed position; and wherein switching between the closed position and the 
Brachert teaches switching current of a solenoid is known to be adjustable to meet certain demands (Background section); and further teaches using pulse width modulation is known to be used in adjusting current (Background section).
It would have been known to one of ordinary skill in the art to modify the invention of Haley, such that an actuating current and/or actuating voltage to switch between the open and closed positions is greater than a holding current and/or holding voltage required to maintain the open or closed position; and wherein switching between the closed position and the open position comprises a phase-based pulse-width modulated actuation of the open/close poppet valve, as suggest by Brachert, for the purpose of controlling a solenoid in a manner known in the art, such as to ensure that switching only occurs when intended to switch and not just to hold.

Claims 9, 14,and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haley (US 4170245) in view of Schmid et al. (US 2016/0305569).
Haley discloses the invention as essentially claimed, except for wherein the open/close poppet valve switches between the closed position and the open position under the under influence of a damper; and wherein the damper is a pneumatic or hydraulic damper.
Schmid et al. teach a related solenoid control poppet valve, wherein the poppet valve switches between the closed position and the open position under the under influence of a damper [0005]; and wherein the damper is a pneumatic or hydraulic damper [0005], for the purpose of preventing an abrupt closing thereof and associated pressure surges; noise as well as wear which arise if the valve element strikes the valve seat in an undamped manner are also prevented.
It would have been obvious to one having ordinary skill in the art to modify the invention of Haley, such that the open/close poppet valve switches between the closed position and the open position under the under influence of a damper; and wherein the damper is a pneumatic or hydraulic damper, as taught by Schmid et al., for the purpose of preventing an abrupt closing thereof and associated pressure surges; noise as well as wear which arise if the valve element strikes the valve seat in an undamped manner are also prevented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753